DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment to U.S. Patent application 16/797,914 filed on 1/7/2021.  Claims 1-17 are pending in the case.  Claims 1, and 8 have been amended. Claims 12-17 have been added. Claims 1, 12 and 15 are independent claims.
This office action is Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Maxime et al. (US Patent Application Publication US 20080263443 A1), referred to as Maxime herein.
Kantrowitz et al. (US Patent Application Publication US 20020156816 A1), referred to as Kantrowitz herein.
Deshpande et al. (US Patent Application Publication US 20120259928 A1), referred to as Deshpande herein.
Patil et al. (US Patent No. US 7475344 B1), referred to as Patil herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-9, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxime in view of Kantrowitz.
Regarding independent claim 1, Maxime discloses “A non-transitory computer-readable storage medium comprising instructions stored thereon for propagating changes to copied text that, when executed by at least one processor, are configured to cause a computing system to at least: 
present copied text within a user interface of the computing system (Maxime, at ¶¶ [0003] and [0029], teaches copying relevant code to their source code to the usual graphical user interface of a text editor.); 
monitor the user interface for changes to the copied text (id. at ¶ [0068], a find and replace operation is started.); 
receive a change to the copied text (id. at ¶¶ [0014]-[0015], the programmer have a few edits to do in place to replace the string ‘data element’ to ‘segment’, ‘DATA_ELEMENT’ to ‘SEGMENT’, ‘dataElement’ to ‘segment’, ‘DataElement’ to ‘Segment’ etc.), the change including replacing a first instance of a first word, within the copied text, with a first instance of a second word (id. at ¶ [0016], the programmer switch to use of a find and replace facility available in the editor, and then at ¶ [0068], the user enters a find and replace couple through the find and replace area of the find and replace dialog, whereas the find expression comprised of one or more words, and the replace expressions for any given match on the find expression as described at ¶¶ [0060]-[0061].); and 
in response to receiving the change to the copied text, present a prompt to replace, within the copied text, a second instance of the first word with a second instance of the second word (id. at ¶ [0068] and Fig. 3, each match fetched in the Matches database (answer yes to test 341) is highlighted by the find and replace dialog in the corresponding part of the text, the replace control area is fed with all the possible replace expressions for the match as depicted as numeral 343.), the prompt including text inquiring whether the user wishes to replace the second instance of the first word with the second instance of the second word (id. at ¶ [0029], for each match in the text of the find expression of the derived couples, proposing to the user the derived couples for replacement in the text. The user interface is done through the usual graphical user interface of a text editor or through a text based terminal user interface. The find and replace operation may be passive through the execution of a program including find and replace interactive by asking the user to give his choices during the execution of the program.).” However, Maxime does not explicitly teach “while monitoring the user interface for changes to the copied text,”
Kantrowitz is in the same field of revising text and, to the correction, revision, and modification functions of word processing programs (Kantrowitz, at ¶ [0002]) that monitors the user's actions and learns from the changes a user makes in editing his or her own text (id. at ¶ [0010]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Maxime’s non-transitory computer-readable storage medium with monitoring the user interface for changes to the text as taught by Kantrowitz. One of ordinary skill in the art would have been motivated to make such 
Independent claim 12 is directed towards a method equivalent to a non-transitory computer-readable storage medium found in the independent claim 1, and is therefore similarly rejected.
Independent claim 15 is directed towards a computing system equivalent to a non-transitory computer-readable storage medium found in the independent claim 1, and is therefore similarly rejected.
Regarding claim 2, Maxime in view of Kantrowitz teaches all the limitation of independent claim 1. Maxime further teaches “wherein the instructions are configured to cause the computing system to present the copied text in response to receiving an instruction to copy the text within the user interface (Maxime, at ¶ [0004] and Abstract, copying relevant code of DataElement.java file to a segment.java file through the usual graphical user interface of a text editor.).”
Regarding claim 3, Maxime in view of Kantrowitz teaches all the limitation of independent claim 1. Maxime further teaches “wherein the user interface includes a word processing application (Maxime, at ¶ [0024], discloses an example of the text editor as Microsoft ® Word 2000, a well-known word processing application.).”
Regarding claim 4, Maxime in view of Kantrowitz teaches all the limitation of independent claim 1. Maxime further teaches a computing system present a user interface being done through the usual graphical user interface of a text editor (Maxime, at ¶ [0029]). However, Maxime does not explicitly teach the computer system includes a wherein the instructions are configured to cause the computing system to present the user interface within a display.” 
The display included in the computing system disclosed by instant specification is a general display as described at para. [0051]. Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Maxime’s computer system with a general display to present the user interface, because it would be necessary to have a display to present a Graphical User Interface using image manipulation tools executed by the computer system.
Regarding claim 5, Maxime in view of Kantrowitz teaches all the limitation of independent claim 1. However, Maxime does not explicitly teach “wherein the monitoring the user interface includes constantly monitoring the user interface for changes to the copied text.”
Kantrowitz is in the same field of revising text and, to the correction, revision, and modification functions of word processing programs (Kantrowitz, at ¶ [0002]) that monitors the user's actions and learns from the changes a user makes in editing his or her own text, so that a word's state before and after the user's modifications is recorded (id. at ¶ [0010]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Maxime’s non-transitory computer-readable storage medium with constantly monitoring the user interface for changes to the text as taught by Kantrowitz. One of ordinary skill in the art would have been motivated to make such combination because it invoke functionality in response to actions from the user (Kantrowitz, at ¶ [0004]).
claim 6, Maxime in view of Kantrowitz teaches all the limitation of independent claim 1. Maxime further teaches “wherein the first word includes a first string of successive characters and the second word includes a second string of successive characters (Maxime, at Fig. 5, the first word depicted as numeral 501, ‘hello’ and the second word depicted as includes ‘helloWorld’.).”
Regarding claim 7, Maxime in view of Kantrowitz teaches all the limitation of independent claim 1. Maxime further teaches “wherein the presenting the prompt includes highlighting the second instance of the first word (Maxime, at ¶ [0076] and at Fig. 5, highlighting the second instance of the first word ‘hello’ as depicted as numeral 504.).”
Regarding claim 8, Maxime in view of Kantrowitz teaches all the limitation of independent claim 1. Maxime further teaches “displaying a button for the user to click on to replace the second instance of the first word with the second instance of the second word (id. at Fig. 5, bottom portion of the Find/Replace dialog display buttons for the user to click on to replace a replacement for the first word ‘hello’ with the second word ‘helloWorld’, there are three replace related buttons.).”
Regarding claim 9, Maxime in view of Kantrowitz teaches all the limitation of independent claim 1. Maxime further teaches “wherein the instructions are further configured to cause the computing system to search for and find the second instance of the first word in response to receiving the change to the copied text (Maxime, at ¶¶ [0067]-[0068], discloses using a classical search engine to search the copied text, and find the matches of find expressions, and those are highlighted by the find and replace dialog in the corresponding part of the copied text.).”

Claim 10, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxime in view of Kantrowitz as applied to claim 1 above, and further in view of Deshpande.
Regarding claim 10, Maxime in view of Kantrowitz teaches all the limitation of independent claim 1. Maxime teaches “the presenting the prompt includes presenting the prompt to replace the second instance of the first word with the second instance of the second word“ as rejected in the parent claim 1. Maxime further teaches the first word is name of an object, class or element of a source code. However, Maxime does not explicitly teach “wherein: the instructions are further configured to determine that the first word is a proper noun and the second word is a proper noun; and … based on the determining that the first word is a proper noun and the second word is a proper noun.” Examiner notes that instant specification defined the proper noun as name, as disclosed at paras. [0023] and [0059].
Deshpande is in the same field of email systems that allow users to control who receives responses to emails (Deshpande, at ¶ [0001]) that where the names of the persons are similar (i.e., Jon Smith and John Smith) cause the incorrectly addressed recipient of the email (id. at ¶ [0002]), select correct recipient by selecting correct recipient name as described at ¶ [0067] and as depicted at Fig. 10.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Maxime’s computer system with first word and second word is a proper noun as taught by Deshpande because problems clog up 
Claim 13 is directed towards a method equivalent to a non-transitory computer-readable storage medium found in the claim 10, and is therefore similarly rejected.
Claim 16 is directed towards a computing system equivalent to a non-transitory computer-readable storage medium found in the claim 10, and is therefore similarly rejected.

Claims 11, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxime in view of Kantrowitz as applied to claim 1 above, and further in view of Patil.
Regarding claim 11, Maxime in view of Kantrowitz teaches all the limitation of independent claim 1. However, Maxime does not explicitly teach “wherein: the instructions are further configured to determine that the first word is a first name of a person and the second word is a second name of a person, the second name having an opposite gender from the first name; and the instructions are further configured to cause the computing system to present a second prompt to replace, within the copied text, a first gendered pronoun with a second gendered pronoun, the second gendered pronoun having the opposite gender from the first gendered pronoun.”
Patil is in the same field of aids the user during composition of emails/letters/documents with assistance (Patil, at column 1, lines 53-55) that determined that identify multiple proper nouns such as John (male) and Sandy (female), id. at column 3, lines 13-31, as depicted at Fig. 3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Maxime’s computer system with first word is a first name of a person and the second word is a second name of a person, the second name having an opposite gender from the first name, and present a second prompt to replace a first gendered pronoun with a second gendered pronoun as taught by Patil because one might make gender assumptions while drafting the email until later he/she realizes that a mistake has been made (Patil, at column 1, lines 41-43).
Claim 14 is directed towards a method equivalent to a non-transitory computer-readable storage medium found in the claim 11, and is therefore similarly rejected.
Claim 17 is directed towards a computing system equivalent to a non-transitory computer-readable storage medium found in the claim 11, and is therefore similarly rejected.

Response to Arguments/Remarks
Applicants’ arguments regarding 35 U.S.C. § 102(a)(2) rejection have been fully considered but they are not persuasive because the arguments do not apply to the combination of references being used in the current rejection.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144